NO. 306l2

  

IN THE SUPREME COURT OF THE STATE OF HAWAIj

of =e in z~ €)nwcaz

MICHAEL C. TIERNEY, PetitiOner,
VS.

THE HONORABLE RICHARD K. PERKINS, JUDGE OF THE CIRCUIT
COURT OF THE FIRST CIRCUIT, STATE OF HAWAI‘I, ReSpOndent.

ORIGINAL PROCEEDING
(S.P.P. NO. 10-1-OOl8)

ORDER

(By: Moon, C.J§, Nakayama, Acoba, Duffy, and Recktenwald, JJ.)

Upon consideration of the motion for reconsideration of

the July 20, 2010 order denying the petition for a writ of

mandamuS,

IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

VDATED: Honolulu, HawaiUq AuguSt 2, 2010.

@/W"“
l¥c¢,w¢a 01 “’r\o¢~»